DETAILED ACTION
Examiner acknowledges receipt of the reply 1/13/2022, in response to the non-final office action mailed 10/13/2021.
Claims 11, 14, 15, and 17-30 are pending.  Claim 30 is newly added.  Claims 12 and 13 have been canceled.
Claims 11, 14, 15, and 17-30 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103- withdrawn
The rejection of 11-15 and 17-27 under 35 U.S.C. 103 as being unpatentable over Haack (U.S. 2014/0100156- previously cited), in view of Gastaldelli et al. (J. Hepatol. 64:262-264 (Feb. 2016; electronically published 11/28/2015)- previously cited) and Church et al. (Gastroenterology 130:2023-2030 (2006)), is withdrawn in view the amendment filed 1/13/2022.
The rejection of claims 11-15 and 17-29 under 35 U.S.C. 103 as being unpatentable over Haack (U.S. 2014/0100156- previously cited), Gastaldelli et al. (J. Hepatol. 64:262-264 (Feb. 2016; electronically published 11/28/2015)- previously cited) and Church et al. (Gastroenterology 130:2023-2030 (2006)), as applied to claims 11-15 and 17-27 above, and further in view of Kleiner et al. (Hepatology 41:1313-1321 (2005)- cited in IDS filed 1/29/2021), is withdrawn in view the amendment filed 1/13/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for treating nonalcoholic fatty liver disease (NAFLD) comprising administering to a subject in need thereof a compound or salt or solvate thereof having a peptide of formula A wherein the NAFLD is nonalcoholic steatohepatitis (NASH), the subject is between 18 and 75 years of age and has a BMI between 25-45 kg/m2 is free the prior art.  Independent claim 24 recites similar method but administration of a pharmaceutical composition comprising administering a compound or salt or solvate thereof having a peptide of formula A.  And a dependent claim 30 further recite specific characteristics of the patient population relating to i) hepatocyte ballooning and steatosis scores and ii) Kleiner fibrosis scores. 
The closest prior art to the instant claims is Haack (U.S. 2014/0100156- previously cited).
Haack teaches exendin-4 derivatives as dual glp1/glucagon agonists, compositions comprising the agonists, and methods of use (abstract).  The glp1/glucagon agonists can be used to treat a variety of diseases and disorders including, but not limited to, type 2 diabetes, obesity, atherosclerosis, hypertension, dyslipidemia, coronary heart disease, and hepatic steatosis (e.g., para. [0345], claims 24-25).  Haack teaches pharmaceutical compositions comprising the dual glp1/glucagon agonists (e.g., paras. [0393]-[0404], claim 20).  The pharmaceutical compositions can further comprise a pharmaceutically acceptable carrier (e.g., paras. [0337], [0367], [0393]-[0397], claim 20).  Specific dual glp1/glucagon agonists include SEQ ID NOs: 24 
Although Haack teaches administration of dual glp1/glucagon receptor agonist peptides for the treatment of type II diabetes, obesity, and hepatic steatosis, the reference does not explicitly teach administration of the agonist peptides for treatment of NASH.
Examiner further refers to applicant’s arguments filed 1/13/2022.  Specifically, applicant provided a sequence alignment of liraglutide, exenatide, and the peptide of Haack (reply filed 1/13/2022 at p. 14).  Applicant essentially asserts that exenatide and Haack are similar in sequence structure and that liraglutide is a different amino acid sequence.  Applicant refers to the Gastadelli reference which indicates liraglutide was a potential candidate for treatment of NASH over exenatide (which had more sequence similarity to the claimed peptides of Haack).   Applicant essentially asserts that if, per Gastadelli, liraglutide was better for treatment NASH and exenatide was not considered as a treatment candidate, the skilled artisan would not select another peptide that was similar in sequence to exenatide, e.g. the claimed peptides. 
Applicant further refers to unexpected results relating to improvement in the fibrosis score (reply filed 1/13/2022 at p. 16).  Liver fibrosis is associated with NASH.  Examiner further makes comment regarding improvement in weight loss over liraglutide.  Examiner expressly notes that data related to weight loss using the claimed peptides is not as persuasive as the noted change in fibrosis score because Haack et al. also showed decrease body weight using the claimed peptides. 
Accordingly, the instant claims are free the prior art.


Conclusion
Claims 11, 14, 15, and 17-30 are being allowed as set forth in the amendment filed 1/13/2022. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654